Citation Nr: 0702487	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran's representative appears to 
have raised a claim of entitlement to a total disability 
rating due to service-connected disability (TDIU).  This 
claim is referred to the RO for all appropriate development 
and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran's claim was previously before the Board and 
remanded in June 2006 because new pertinent evidence had been 
added to the veteran's claims file since the last RO 
adjudication.  On remand, additional records were added to 
the veteran's claims file, which consisted of outpatient 
treatment reports dated from November 2002 to October 2005.

These records indicate that the veteran's Global Assessment 
of Functioning (GAF) scores declined during this period of 
time, from 55 to 42.  In addition, a March 2005 VA outpatient 
record indicates the veteran was having an extreme 
exacerbation of his PTSD symptoms.  It was noted the veteran 
would be evaluated for long term in-patient treatment at the 
National Center for Post-Traumatic Stress Disorder.  Finally, 
a September 2005 VA outpatient record indicates the veteran 
had just been released from Menlo Park, where he completed 
PTSD and substance abuse programs.

Based upon these records, and the written statement of the 
veteran's representative, dated in September 2006, the Board 
finds that a remand is necessary to ascertain the current 
level of the veteran's disability.  The last time the veteran 
underwent VA examination was in January 2002.  The Board 
finds that there is a reasonable possibility that the 
veteran's disability has increased in severity since he was 
last afforded an examination.  Additionally, it appears that 
some records from the veteran's hospitalization at Menlo Park 
have not been obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request all medical records regarding 
the veteran from the Menlo Park VA Medical 
Center, the National Center for Post-
Traumatic Stress Disorder, and the Palo 
Alto VA Medical Center.  Request that the 
veteran provide a release for the RO to 
obtain all records concerning the veteran 
from the Sierra Vista Hospital/Medical 
Center.  If a release is provided, request 
such records and associate them with the 
claims file.

2.  Once the above-requested development 
has been completed and after the records 
have been associated with the claims 
folder, arrange for the veteran to undergo 
a psychiatric examination in order to 
ascertain the current nature and degree of 
severity of the service-connected PTSD.  
The examiner should review all pertinent 
medical records in the claims file, to 
include this Remand, and should state in 
the examination report that such review 
was performed.  The examination report 
should include a GAF score, as well as a 
narrative statement as to the significance 
of the score assigned.  An estimate as to 
the GAF score for the preceding year 
should also be provided.  A complete 
rationale for any opinions expressed 
should be included.

3.  Following completion of the above-
requested development, the veteran's claim 
for an initial increased evaluation for 
the service-connected PTSD should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


